1/22/2021     Case: 4:21-cv-00089-SEP Doc. #:Case.net:
                                               1-1 20SL-CC06085   - Docket Entries
                                                       Filed: 01/22/21      Page: 1 of 61 PageID #: 5



                                                                                    Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                         GrantedPublicAccess   Logoff TINANBABEL

                   20SL-CC06085 - DOUGLAS PHILLIP BR ET AL V OPENSIDED MRI OF S ET
                                             A (E-CASE)

    FV File Viewer

                                                             Sort Date Entries:                Display Options:
 Click here to eFile on Case                                                      Descending
                                                                                                                  All Entries
 Click here to Respond to Selected Documents
                                                                                  Ascending


  01/20/2021           Summons Returned Non-Est
                       Document ID - 20-SMCC-11221; Served To - SCHWETZ, PAUL EUGENE; Server - STEGMAN, JOHN;
                       Served Date - 16-JAN-21; Served Time - 00:00:00; Service Type - Territory 12; Reason Description -
                       Non-est; Service Text - NON EST NO CONTACT

  01/05/2021           Summons Personally Served
                       Document ID - 20-SMCC-11222; Served To - RUYLE, MATTHEW; Server - STEGMAN, JOHN; Served
                       Date - 31-DEC-20; Served Time - 00:00:00; Service Type - Territory 12; Reason Description - Served;
                       Service Text - LC

  12/29/2020           Corporation Served
                       Document ID - 20-SMCC-11220; Served To - OPENSIDED MRI OF ST LOUIS II LLC; Server -
                       RINEHART, WILLIAM; Served Date - 24-DEC-20; Served Time - 00:00:00; Service Type - Territory 22;
                       Reason Description - Served; Service Text - LC
                       Summons Returned Non-Est
                       Document ID - 20-SMCC-11219; Served To - OPENSIDED MRI OF ST LOUIS LLC; Server -
                       RINEHART, WILLIAM; Served Date - 29-DEC-20; Served Time - 00:00:00; Service Type - Territory 22;
                       Reason Description - Moved; Service Text - MOVED FROM ADDRESS GIVEN N/EST

  12/17/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-11222, for RUYLE, MATTHEW.Summons Attached in PDF Form for Attorney
                       to Retrieve from Secure Case.Net and Process for Service. Note* You must not forward summons to
                       the St. Louis County Sheriff/Process Server before issue date on summons. Failure to follow these
                       instructions may result in your summons being returned.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-11221, for SCHWETZ, PAUL EUGENE.Summons Attached in PDF Form for
                       Attorney to Retrieve from Secure Case.Net and Process for Service. Note* You must not forward
                       summons to the St. Louis County Sheriff/Process Server before issue date on summons. Failure to
                       follow these instructions may result in your summons being returned.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-11220, for OPENSIDED MRI OF ST LOUIS II LLC.Summons Attached in PDF
                       Form for Attorney to Retrieve from Secure Case.Net and Process for Service. Note* You must not
                       forward summons to the St. Louis County Sheriff/Process Server before issue date on summons.
                       Failure to follow these instructions may result in your summons being returned.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-11219, for OPENSIDED MRI OF ST LOUIS LLC.Summons Attached in PDF
                       Form for Attorney to Retrieve from Secure Case.Net and Process for Service. Note* You must not
                       forward summons to the St. Louis County Sheriff/Process Server before issue date on summons.
                       Failure to follow these instructions may result in your summons being returned.
                       Judge/Clerk - Note
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                             1/2
1/22/2021     Case: 4:21-cv-00089-SEP Doc. #:Case.net:
                                               1-1 20SL-CC06085   - Docket Entries
                                                       Filed: 01/22/21      Page: 2 of 61 PageID #: 6

                      HOLD SERVICE ON JOHN DOE 1-10 PER NOTE FROM ATTNY

  12/16/2020          Filing Info Sheet eFiling
                          Filed By: MAX GEORGE MARGULIS
                      Note to Clerk eFiling
                          Filed By: MAX GEORGE MARGULIS
                      Motion Filed
                      Plaintiffs Memorandum of Law in Support of their motion for Class Certification.
                         Filed By: MAX GEORGE MARGULIS
                         On Behalf Of: DOUGLAS PHILLIP BRUST D C P C, ALAN PRESSWOOD, D.C., P.C.
                      Motion Filed
                      Motion for Class Certification.
                        Filed By: MAX GEORGE MARGULIS
                      Pet Filed in Circuit Ct
                      Class Action Petition.
                      Judge Assigned
                      DIV 8
 Case.net Version 5.14.12                                  Return to Top of Page                    Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                             2/2
                                                                                     Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
     Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 3 of 61 PageID #: 7
                                                                   20SL-CC06085


STATE OF MISSOURI         )
                          )
ST. LOUIS COUNTY          )

                  IN THE CIRCUIT COURT OF THE ST. LOUIS COUNTY
                               STATE OF MISSOURI

DOUGLAS PHILLIP BRUST, D.C., P.C. and ALAN
PRESSWOOD, D.C., P.C., individually and on behalf   Cause No. _______________
of all others similarly-situated,
                                                    Division
        Plaintiffs,

v.

OPENSIDED MRI OF ST. LOUIS L.L.C.,                  ST. LOUIS COUNTY SHERIFF
     Donald J. Mehan, Jr., Registered Agent
      8015 Forsyth Blvd
      St. Louis MO 63105
      St. Louis County

OPENSIDED MRI OF ST. LOUIS II LLC,                  ST. LOUIS COUNTY SHERIFF
    Brad D. Zimmerman., Registered Agent
      120 S. Central Ave, Ste 1800
      St. Louis MO 63105
      St. Louis County

PAUL EUGENE SCHWETZ,                                ST. LOUIS COUNTY SHERIFF
       28 N. Walling Dr.,
       St. Louis MO 63105
       St. Louis County

MATTHEW RUYLE                                       ST. LOUIS COUNTY SHERIFF
      12101 Olive Blvd Dr.,
      St. Louis MO 63105
      St. Louis County

and

JOHN DOES 1-10,                                     HOLD SERVICE

        Defendants.




                                          1
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
   Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 4 of 61 PageID #: 8




                                  CLASS ACTION PETITION

       Plaintiffs, DOUGLAS PHILLIP BRUST, D.C., P.C. and ALAN PRESSWOOD, D.C., P.C.

(“Plaintiffs”), brings this action on behalf of itself and all others similarly situated, through its

attorneys, and except as to those allegations pertaining to Plaintiffs or its attorneys, which

allegations are based upon personal knowledge, alleges the following upon information and belief

against Defendants, OPENSIDED MRI OF ST. LOUIS L.L.C., OPENSIDED MRI OF ST. LOUIS

II, LLC, PAUL EUGENE SCHWETZ, MATTHEW RUYLE and JOHN DOES 1-10

(“Defendants”):

                                PRELIMINARY STATEMENT

       1.      This case challenges Defendants’ practice of sending unsolicited facsimile

advertisements.

       2.      The federal Telephone Consumer Protection Act, 47 USC § 227, prohibits a person

or entity from sending or having an agent send fax advertisements without the recipient’s prior

express invitation or permission (“advertising faxes” or “unsolicited faxes”) and without a proper

opt out notice. The TCPA provides a private right of action and provides statutory damages of

$500 per violation.

       3.      Unsolicited faxes damage their recipients. An advertising fax recipient loses the

use of its fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable

time that would have been spent on something else. An advertising fax interrupts the recipient’s

privacy. Unsolicited faxes prevent fax machines from receiving authorized faxes, prevent their use

for authorized outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and

require additional labor to attempt to discern the source and purpose of the unsolicited message.




                                                2
                                                                                                         Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
    Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 5 of 61 PageID #: 9




An advertising fax consumes a portion of the limited capacity of the telecommunications

infrastructure serving the victims of advertising faxing.

       4.      On behalf of itself and all others similarly situated, Plaintiffs brings this case as a

class action asserting claims against Defendants under the TCPA, the common law of conversion

and Missouri consumer and fraud and deceptive business practices act Chapter 407.

       5.      Plaintiffs seeks an award of statutory damages for each violation of the TCPA.

                                 JURISDICTION AND PARTIES

       6.      This court has personal jurisdiction over Defendants because Defendants transacts

business within this state, have made contracts within this state, and/or have committed tortious

acts within this state and otherwise have sufficient minimum contacts with the State of Missouri.

       7.      Plaintiff DOUGLAS PHILLIP BRUST, D.C., P.C., is a Missouri corporation with

its principal place of business in Missouri.

       8.      Plaintiff ALAN PRESSWOOD, D.C., P.C., is a Missouri corporation.

       9.      On information and belief, Defendant, OPENSIDED MRI OF ST. LOUIS L.L.C., is

a limited liability company with its principal place of business in St. Louis County, Missouri.

       10.     On information and belief, Defendant, OPENSIDED MRI OF ST. LOUIS II, LLC,

is a limited liability company with its principal place of business in St. Louis County, Missouri.

       11.     On information and belief, Defendant, PAUL EUGENE SCHWETZ, is an

individual who resides in St. Louis County, Missouri.

       12.     On information and belief, Defendant, MATTHEW RUYLE, is an individual who

resides in St. Louis County, Missouri.




                                                 3
                                                                                            Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
   Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 6 of 61 PageID #: 10




       13.    On information and belief, Defendant MATTHEW RUYLE is the president of

OPENSIDED MRI OF ST. LOUIS II, LLC.

       14.    On information and belief, Defendant PAUL EUGENE SCHWETZ is the manager

of OPENSIDED MRI OF ST. LOUIS, L.L.C.

       15.    Upon information and belief, Defendant, MATTHEW RUYLE, is a principal owner

of OPENSIDED MRI OF ST. LOUIS II, LLC.

       16.    Upon information and belief, Defendant, PAUL EUGENE SCHWETZ, is a

principal owner of OPENSIDED MRI OF ST. LOUIS, L.L.C.

       17.    Defendant MATTHEW RUYLE, upon information and belief, exercised direction

and/or control over OPENSIDED MRI OF ST. LOUIS II, LLC, both generally and specifically

with regard to the composing and sending advertising faxes.

       18.    Defendant PAUL EUGENE SCHWETZ , upon information and belief, exercised

direction and/or control over OPENSIDED MRI OF ST. LOUIS, L.L.C., both generally and

specifically with regard to the composing and sending advertising faxes.

       19.    The Nation Provider Identifier (NPI) for OPENSIDED MRI OF ST. LOUIS, L.L.C.

is 1811518202.

       20.    The Nation Provider Identifier (NPI) for OPENSIDED MRI OF ST. LOUIS II,

LLC is 1811518202.

       21.    Defendant, John Does 1-10 will be identified through discovery, but are not

presently known.




                                               4
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
   Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 7 of 61 PageID #: 11




                                      RELEVANT FACTS

       22.     Defendants sent unsolicited facsimiles, including but not limited to the fax sent on

or about the date of April 7, 2020 to Plaintiff DOUGLAS PHILLIP BRUST, D.C., P.C., in St.

Louis County, Missouri. A true and correct copy of the facsimiles are attached as Exhibit A

(excluding any handwritten notations). This is only an example of the fax sent by or on behalf of

the Defendant to the Plaintiff DOUGLAS PHILLIP BRUST, D.C., P.C.

       23.     Defendants sent unsolicited facsimiles, including but not limited to the faxes sent on

or about the dates of April 7, 2020, April 15, 2020, May 18, 2020, June 1, 2020, to Plaintiff ALAN

PRESSWOOD, D.C., P.C. in Marion County, Illinois. A true and correct copy of the facsimiles

are attached as Exhibits B – E (excluding any handwritten notations). These are only examples of

faxes sent by or on behalf of the Defendant to the Plaintiff ALAN PRESSWOOD, D.C., P.C.

       24.     The transmissions sent to Plaintiffs on or about April 7, 2020, April 15, 2020, May

18, 2020, June 1, 2020 constitutes material advertising the commercial availability of any property,

goods or services.

       25.     On information and belief, Defendant has sent other facsimile transmissions of

material advertising the commercial availability of property, goods, or services to Plaintiffs and

many other persons as part of a plan to broadcast fax advertisements, of which Exhibits A – E are

examples.

       26.     On information and belief, Defendants receive some or all of the revenues from the

sale of the products, goods and services advertised on Exhibits A – E, and Defendants profit and

benefit from the sale of the products, goods and services advertised on Exhibits A – E.




                                                5
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
   Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 8 of 61 PageID #: 12




       27.     On information and belief, Defendants faxed the same and other unsolicited

facsimiles with opt-out language identical or substantially similar to the opt-out language of the

fax advertisement attached hereto as Exhibits A – E to Plaintiffs and at least 40 other recipients or

sent the same and other advertisements by fax with the required opt-out language but without first

receiving the recipients’ express invitation or permission or without having an established business

relationship as defined by the TCPA and its regulations.

       28.     Defendants approved, authorized and participated in the scheme to broadcast fax

advertisements by (a) directing a list to be purchased or assembled; (b) directing and supervising

employees or third parties to send the faxes; (c) creating and approving the form of fax to be sent;

and (d) determining the number and frequency of the facsimile transmissions.

       29.     Defendants created or made Exhibits A – E and other fax advertisements, which

Defendants distributed to Plaintiffs and the other members of the class.

       30.     Exhibits A – E and the other facsimile advertisements are a part of Defendants’

work or operations to market Defendants’ goods or services which were performed by Defendants

and on behalf of Defendants.

       31.     Exhibits A – E and the other facsimile advertisements constitute material furnished

in connection with Defendants’ work or operations.

       32.     The transmission of facsimile advertisements, including Exhibits A – E, to Plaintiffs

did not contain a notice that states that the recipient may make a request to the sender of the

advertisement not to send any future advertisements to a telephone facsimile machine or machines

and that failure to comply, within 30 days, with such a request meeting the requirements under

paragraph 47 C.F.R. § 64.1200(a)(4)(iii) of this section is unlawful.




                                                 6
                                                                                                       Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
   Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 9 of 61 PageID #: 13




       33.     The transmission of facsimile advertisements, including Exhibits A – E, to Plaintiffs

did not contain a notice that complied with the provisions of 47 U.S.C. § 227(b)(1)(C) and/or 47

C.F.R. § 64.1200(a)(4)(iii).

       34.     The transmission of facsimile advertisements, including Exhibits A – E, to Plaintiffs

was required to contain a notice that complied with the provisions of 47 U.S.C. § 227(b)(1)(C)

and/or 47 C.F.R. § 64.1200(a)(4)(iii).

       35.     Defendant have never included any notice on any facsimile advertisements that

complied with the provisions of 47 U.S.C. § 227(b)(1)(C) and/or 47 C.F.R. § 64.1200(a)(4)(iii).

       36.     On information and belief, Defendants sent multiple facsimile advertisements to

Plaintiffs and members of the proposed classes throughout the time period covered by the class

definitions.

       37.     On information and belief, Defendants faxed the same and other facsimile

advertisements to the members of the proposed classes in Missouri and throughout the United

States without first obtaining the recipients’ prior express permission or invitation.

       38.     There is no reasonable means for Plaintiffs (or any other class member) to avoid

receiving unlawful faxes.       Fax machines are left on and ready to receive the urgent

communications their owners desire to receive.

       39.     Defendants violated 47 U.S.C. § 227 et seq. by transmitting Exhibits A – E hereto

to Plaintiffs and the other members of the class without obtaining their prior express permission or

invitation and not displaying the proper opt out notice required by 47 C.F.R. § 64.1200.

       40.     Defendants knew or should have known that:              (a) facsimile advertisements,

including Exhibits A – E were advertisements; (b) Plaintiffs and the other members of the class




                                                  7
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 10 of 61 PageID #: 14




had not given their prior permission or invitation to receive facsimile advertisements; (c) No

established business relationship existed with Plaintiffs and the other members of the class; and (d)

Defendants did not display a proper opt out notice.

       41.     Defendants engaged in the transmissions of facsimile advertisements, including

Exhibits A – E believing such transmissions were legal based on Defendants’ own understanding

of the law and/or based on the representations of others on which Defendants reasonably relied.

       42.     Defendants did not intend to send transmissions of facsimile advertisements,

including Exhibits A – E to any person where such transmission was not authorized by law or by

the recipient, and to the extent that any transmissions of facsimile advertisement was sent to any

person and such transmission was not authorized by law or by the recipient, such transmission was

made based on either Defendants’ own understanding of the law and/or based on the

representations of others on which Defendants reasonably relied.

       43.     Defendants failed to correctly determine the legal restrictions on the use of

facsimile transmissions and the application of those restrictions to the transmission of facsimile

advertisements, including Exhibits A – E both to others in general, and specifically to Plaintiffs.

       44.     The transmissions of facsimile advertisements, including Exhibits A – E to

Plaintiffs and other members of the class caused destruction of Plaintiffs' property.

       45.     The transmissions of facsimile advertisements, including Exhibits A – E to

Plaintiffs and other members of the class interfered with Plaintiffs' and other members of the class’

exclusive use of their property.




                                                 8
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 11 of 61 PageID #: 15




       46.     The transmissions of facsimile advertisements, including Exhibits A – E to

Plaintiffs and other members of the class interfered with Plaintiffs' and other members of the class’

business and/or personal communications.

                                COUNT I
              TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

       47.     Plaintiffs incorporates the preceding paragraphs as though fully set forth herein.

       48.     Plaintiffs brings Count I pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this action, (2)
               were sent by or on behalf of Defendants any telephone facsimile
               transmissions of material making known the commercial existence of, or
               making qualitative statements regarding any property, goods, or services (3)
               with respect to whom Defendants cannot provide evidence of prior express
               permission or invitation for the sending of such faxes, (4) with whom
               Defendants does not have an established business relationship or (5) which
               were sent an advertisement by fax which did not display a proper opt out
               notice.

       49.     A class action is warranted because:

               a.     On information and belief, the class includes more than forty persons and is

               so numerous that joinder of all members is impracticable.

               b.     There are questions of fact or law common to the class predominating over

               questions affecting only individual class members, including without limitation:

                      i.      Whether Defendants engaged in a pattern of sending unsolicited fax

                      advertisements;

                      ii.     Whether Exhibits A – E and other faxes transmitted by or on behalf

                      of Defendant contain material advertising the commercial availability of any

                      property, goods or services;



                                                 9
                                                                                                  Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 12 of 61 PageID #: 16




                 iii.    Whether     Defendants’    facsimiles   advertised   the   commercial

                 availability of property, goods, or services;

                 iv.     The manner and method Defendants used to compile or obtain the

                 list of fax numbers to which they sent Exhibits A – E and other unsolicited

                 faxed advertisements;

                 v.      Whether Defendants faxed advertisements without first obtaining the

                 recipients’ prior express permission or invitation;

                 vi.     Whether Defendants violated the provisions of 47 U.S.C. § 227 or

                 the regulations prescribed thereunder;

                 vii.    Whether Plaintiffs and the other class members are entitled to

                 statutory damages;

                 viii.   Whether Defendants knowingly violated the provisions of 47 U.S.C.

                 § 227 or the regulations prescribed thereunder;

                 ix.     Whether Defendants should be enjoined from faxing advertisements

                 in the future;

                 x.      Whether the Court should award trebled damages; and

                 xi.     Whether Exhibits A – E and the other fax advertisements sent by or

                 on behalf of Defendants displayed the proper opt out notice required by 47

                 C.F.R. § 64.1200.

          c.     Plaintiffs’ claims are typical of the other class members.

          d.     Plaintiffs will fairly and adequately protect the interests of the other class

          members. Plaintiffs’ counsel are experienced in handling class actions and claims




                                           10
                                                                                                         Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 13 of 61 PageID #: 17




               involving unsolicited advertising faxes. Neither Plaintiffs nor Plaintiffs’ counsel

               has any interests adverse or in conflict with the absent class members.

               e.      A class action is the superior method for adjudicating this controversy fairly

               and efficiently. The interest of each individual class member in controlling the

               prosecution of separate claims is small and individual actions are not economically

               feasible.

       50.     Plaintiffs will fairly and adequately protect the interests of the other class members.

Plaintiffs’ counsel are experienced in handling class actions and claims involving unsolicited

advertising faxes. Neither Plaintiffs nor Plaintiffs’ counsel has any interests adverse or in conflict

with the absent class members.

       51.     A class action is an appropriate method for adjudicating this controversy fairly and

efficiently. The interest of each individual class member in controlling the prosecution of separate

claims is small and individual actions are not economically feasible.

       52.     The TCPA prohibits the “use of any telephone facsimile machine, computer or

other device to send an unsolicited advertisement to a telephone facsimile machine….” 47 U.S.C.

§ 227(b)(1).

       53.     The TCPA defines “unsolicited advertisement,” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person’s express invitation or permission.” 47 U.S.C. § 227(a)(4).

       54.     The TCPA provides:

               Private right of action. A person may, if otherwise permitted by the laws or
               rules of court of a state, bring in an appropriate court of that state:




                                                11
                                                                                                         Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 14 of 61 PageID #: 18




                (A)     An action based on a violation of this subsection or the regulations
                prescribed under this subsection to enjoin such violation,

                (B)     An action to recover for actual monetary loss from such a violation,
                or to receive $500 in damages for each such violation, whichever is greater,
                or

                (C)    Both such actions.

        55.     The Court, in its discretion, may treble the statutory damages if the violation was

knowing. 47 U.S.C. § 227.

        56.     The TCPA is a strict liability statute and the Defendants are liable to Plaintiffs and

the other class members even if their actions were only negligent.

        57.     Defendants’ actions caused damages to Plaintiffs and the other class members.

Receiving Defendants’ advertising faxes caused the recipients to lose paper and toner consumed in

the printing of Defendants’ faxes. Moreover, Defendants’ actions interfered with Plaintiffs’ use of

its fax machine and telephone line connected to that fax machine. Defendants’ faxes cost Plaintiffs

time, as Plaintiffs and/or its employees wasted their time receiving, reviewing and routing

Defendants’ unlawful faxes. That time otherwise would have been spent on Plaintiffs’ business

activities.   Finally, Defendants’ faxes unlawfully interrupted Plaintiffs’ and the other class

members’ privacy interests in being left alone.

        58.     Defendants did not intend to cause damage to Plaintiffs and the other class

members, did not intend to violate their privacy, and did not intend to interfere with recipients’ fax

machines or consume the recipients’ valuable time with Defendants’ advertisements.

        59.     If the court finds that Defendants knowingly violated this subsection or the

regulations prescribed under this subsection, the court may, in its discretion, increase the amount




                                                  12
                                                                                                       Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 15 of 61 PageID #: 19




of the award to an amount equal to not more than three times the amount available under

subparagraph (B) of this paragraph. 47 U.S.C. § 227(b)(3).

          60.   Defendants knew or should have known that: (A) Plaintiffs and the other class

members had not given express permission or invitation for Defendants or anyone else to fax

advertisements about Defendants’ goods or services, (B) Defendants did not have an established

business relationship with Plaintiffs and the other members of the class, (C) Exhibits A – E and the

other facsimile advertisements were advertisements, and (D) Exhibits A – E and the other

facsimile advertisements did not display the proper opt out notice.

          61.   Defendants violated 47 U.S.C. § 227 et seq. by transmitting Exhibits A – E and the

other facsimile advertisements hereto to Plaintiffs and the other members of the class without

obtaining their prior express permission or invitation and not displaying the proper opt out notice

required by 47 C.F.R. § 64.1200.

          62.   Defendants knew or should have known that: (a) documents Exhibits A – E and the

other facsimile advertisements were advertisements; (b) Defendants did not obtain prior

permission or invitation to send facsimile advertisements, including Exhibits A – E; (c) Defendants

did not have an established business relationship with Plaintiffs or the other members of the class

and (d) Exhibits A – E and the other facsimile advertisements did not display a proper opt out

notice.

          63.   Defendants engaged in the transmissions of documents Exhibits A – E and the other

facsimile advertisements believing such transmissions were legal based on Defendants’ own

understanding of the law and/or based on the representations of others on which Defendants

reasonably relied.




                                                13
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 16 of 61 PageID #: 20




        64.     Discovery will show that multiple additional faxes that contain material advertising

the commercial availability of any property goods or services were transmitted to the Plaintiffs' fax

number by the Defendants from April 7, 2020 to the present without the prior express permission

of the Plaintiffs.

        65.     Defendants did not intend to send transmissions of documents Exhibits A – E and

the other facsimile advertisements to any person where such transmission was not authorized by

law or by the recipient, and to the extent that any transmissions of documents Exhibits A – E and

the other facsimile advertisements were sent to any person and such transmission was not

authorized by law or by the recipient, such transmission was made based on either Defendants’

own understanding of the law and/or based on the representations of others on which Defendants

reasonably relied.

        66.     Defendants failed to correctly determine the legal restrictions on the use of

facsimile transmissions and the application of those restrictions to the transmission of documents

Exhibits A – E and the other facsimile advertisements both to others in general, and specifically to

Plaintiffs.

        67.     Defendants’ actions caused damages to Plaintiffs and the other class members,

because their receipt of Defendants’ unsolicited fax advertisements caused them to lose paper and

toner consumed as a result. Defendants’ actions prevented Plaintiffs’ fax machine from being used

for Plaintiffs’ business purposes during the time Defendants were using Plaintiffs’ fax machine for

Defendants’ unauthorized purpose. Defendants’ actions also cost Plaintiffs employee time, as

Plaintiffs’ employees used their time receiving, routing and reviewing Defendants’ unauthorized

faxes and that time otherwise would have been spent on Plaintiffs’ business activities. Finally, the




                                                14
                                                                                                          Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 17 of 61 PageID #: 21




injury and property damage sustained by Plaintiffs and the other members of the class occurred

outside of Defendants’ premises. Pursuant to law, Plaintiffs, and each class member, instead may

recover $500 for each violation of the TCPA.

       68.     Opt-Out Notice Requirements. The JFPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders of

faxed advertisements place a clear and conspicuous notice on the first page of the transmission that

contains the following among other things (hereinafter collectively the “Opt-Out Notice

Requirements”):

               (1)     A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

               (2)     A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               (3)     A statement advising the recipient that he or she may opt-out with respect to

       all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid opt-

       out request for all of his or her fax machines;

               (4)     The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The requirement

of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and regulations of the




                                                 15
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 18 of 61 PageID #: 22




Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report and Order (In the

Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act, Junk

Prevention Act of 2005, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took

effect on August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act

and incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the

Opt-Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon the owners of the telephone lines and

fax machines giving them the right, and means, to stop unwanted faxed advertisements.

       69.    2006 FCC Report and Order. The JFPA, in § (b)(2) of the Act, directed the FCC

to implement regulations regarding the JFPA, including the JFPA’s Opt-Out Notice Requirements

and the FCC did so in its 2006 Report and Order, which in addition provides among other things:

              A.      The definition of, and the requirements for, an established business

       relationship for purposes of the first of the three prongs of an exemption to liability under

       § (b)(1)(C)(i) of the Act and provides that the lack of an “established business relationship”

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See 2006

       Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number must

       be obtained for purposes of the second of the three prongs of the exemption under §

       (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See 2006

       Report and Order ¶¶ 13-16);




                                               16
                                                                                                            Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 19 of 61 PageID #: 23




                 C.     The things that must be done in order to comply with the Opt-Out Notice

          Requirements for the purposes of the third of the three prongs of the exemption under §

          (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements

          precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See 2006

          Report and Order ¶¶ 24-34);

          WHEREFORE, Plaintiffs, DOUGLAS PHILLIP BRUST, D.C., P.C. and ALAN

PRESSWOOD, D.C., P.C., individually and on behalf of all others similarly situated, demand

judgment in its favor and against Defendants, OPENSIDED MRI OF ST. LOUIS L.L.C.,

OPENSIDED MRI OF ST. LOUIS II, LLC, PAUL EUGENE SCHWETZ, MATTHEW RUYLE

and JOHN DOES 1-10, as follows:

          A.     That the Court adjudge and decree that the present case may be properly maintained

as a class action, appoint Plaintiffs as the representative of the class, and appoint Plaintiffs’ counsel

as counsel for the class;

          B.     That the Court award between $500.00 and $1,500.00 in damages for each violation

of the TCPA;

          C.     That the Court enter an injunction prohibiting the Defendants from engaging in the

statutory violations at issue in this action; and

          D.     That the Court award costs and such further relief as the Court may deem just and

proper.

          E.     That the Court award pre-judgment and post-judgment interest at the statutory rate

of 9%.




                                                    17
                                                                                                          Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 20 of 61 PageID #: 24




                                          COUNT II
                                     DECLARATORY RELIEF

        70.      Plaintiffs incorporates by reference all allegations of all preceding paragraphs as if

fully set forth herein.

        71.     As a result of Defendants’ actions, described herein, a justiciable controversy that

presents a real, substantial, presently-existing controversy admitting of specific relief, and

Plaintiffs and the Class have legally protectable interests at stake.

        72.     A declaration that Defendants’ actions, as described herein, violate the TCPA is

warranted.

                                            COUNT III
                                           CONVERSION

        73.     Plaintiffs incorporates Paragraphs 3 and 4, 22 – 23, 28 – 31, 36 – 38 and 41 – 46 as

for its paragraph 73.

        74.     Plaintiffs brings Count III for conversion under the common law for the following

class of persons:

                All persons who on or after five years prior to the filing of this action, were
                sent telephone facsimile messages by or on behalf of Defendants with respect
                to whom Defendants cannot provide evidence of prior express permission or
                invitation.

        75.     A class action is proper in that:

                a.        On information and belief, the class is so numerous that joinder of all

                members is impracticable.

                b.        There are questions of fact or law common to the class predominating over

                all questions affecting only individual class members, including:




                                                    18
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 21 of 61 PageID #: 25




                      i.       Whether Defendants engaged in a pattern of sending unsolicited

                      faxes;

                      ii.      Whether Defendants sent faxes without obtaining the recipients’

                      prior express permission or invitation of the faxes;

                      iii.     The manner and method Defendants used to compile or obtain the

                      list of fax numbers to which it sent Exhibits A – E and other unsolicited

                      faxes;

                      iv.      Whether Defendants committed the tort of conversion; and

                      v.       Whether Plaintiffs and the other class members are entitled to

                      recover actual damages and other appropriate relief.

              c.      Plaintiffs’ claims are typical of the other class members.

              d.      Plaintiffs will fairly and adequately protect the interests of the other class

              members. Plaintiffs’ counsel are experienced in handling class actions and claims

              involving unsolicited advertising faxes. Neither Plaintiffs nor Plaintiffs’ counsel

              has any interests adverse or in conflict with the absent class members.

              e.      A class action is the superior method for adjudicating this controversy fairly

              and efficiently. The interest of each individual class member in controlling the

              prosecution of separate claims is small and individual actions are not economically

              feasible.

       76.    Plaintiffs will fairly and adequately protect the interests of the other class members.

Plaintiffs has retained counsel who is experienced in handling class actions and claims involving




                                               19
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 22 of 61 PageID #: 26




unlawful business practices. Neither Plaintiffs nor Plaintiffs’ counsel have any interests adverse or

in conflict with the class.

        77.     A class action is an appropriate method for adjudicating this controversy fairly and

efficiently. The interest of the individual class members in individually controlling the prosecution

of separate claims is small and individual actions are not economically feasible.

        78.     By sending Plaintiffs and the other class members unsolicited faxes, Defendants

improperly and unlawfully converted their fax machines, toner and paper to its own use.

Defendants also converted Plaintiffs’ employees’ time to Defendants’ own use.

        79.     Immediately prior to the sending of the unsolicited faxes, Plaintiffs, and the other

class members owned an unqualified and immediate right to possession of their fax machine,

paper, toner, and employee time.

        80.     By sending the unsolicited faxes, Defendants permanently misappropriated the class

members’ fax machines, toner, paper, and employee time to Defendants’ own use.                 Such

misappropriation was wrongful and without authorization.

        81.     Defendants knew or should have known that its misappropriation of paper, toner,

and employee time was wrongful and without authorization.

        82.     Plaintiffs and the other class members were deprived of the use of the fax machines,

paper, toner, and employee time, which could no longer be used for any other purpose. Plaintiffs

and each class member thereby suffered damages as a result of the sending of unsolicited fax

advertisements from Defendants.

        83.     Each of Defendants’ unsolicited faxes effectively stole Plaintiffs’ employees’ time

because persons employed by Plaintiffs were involved in receiving, routing, and reviewing




                                                20
                                                                                                            Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 23 of 61 PageID #: 27




Defendants’ unlawful faxes. Defendants knew or should have known employees’ time is valuable

to Plaintiffs.

        84.      Defendants’ actions caused damages to Plaintiffs and the other members of the

class because their receipt of Defendants’ unsolicited faxes caused them to lose paper and toner as

a result. Defendants’ actions prevented Plaintiffs’ fax machines from being used for Plaintiffs’

business purposes during the time Defendants was using Plaintiffs’ fax machines for Defendants’

unlawful purpose. Defendants’ actions also cost Plaintiffs employee time, as Plaintiffs’ employees

used their time receiving, routing, and reviewing Defendants’ unlawful faxes, and that time

otherwise would have been spent on Plaintiffs’ business activities.

        WHEREFORE, Plaintiffs, DOUGLAS PHILLIP BRUST, D.C., P.C. and ALAN

PRESSWOOD, D.C., P.C., individually and on behalf of all others similarly situated, demand

judgment in its favor and against Defendants, OPENSIDED MRI OF ST. LOUIS L.L.C.,

OPENSIDED MRI OF ST. LOUIS II, LLC, PAUL EUGENE SCHWETZ, MATTHEW RUYLE

and JOHN DOES 1-10, as follows:

        A.       That the Court adjudge and decree that the present case may be properly maintained

as a class action, appoint Plaintiffs as the representative of the class, and appoint Plaintiffs’ counsel

as counsel for the class;

        B.       That the Court award appropriate damages;

        C.       That the Court award costs of suit; and

        D.       Awarding such further relief as the Court may deem just and proper.




                                                  21
                                                                                                       Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 24 of 61 PageID #: 28




                            COUNT IV
   MISSOURI CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                            Chapter 407

       85.     Plaintiffs incorporates Paragraphs 3 and 4, 22 – 23, 28 – 31, 36 – 38 and 41 – 46 as

for its paragraph 85.

       86.     In accordance with Chapter 407, Plaintiffs, on behalf of the following class of

persons, bring Count IV for Defendants’ unfair practice of sending unsolicited and unlawful fax

advertisements:

       All persons who on or after four years prior to the filing of this action, were sent
       telephone facsimile messages by or on behalf of Defendants with respect to whom
       Defendants cannot provide evidence of prior express permission or invitation.

       87.     A class action is proper in that:

               a.       On information and belief, the class consists of over 40 persons in Missouri

               and throughout the United States and is so numerous that joinder of all members is

               impracticable.

               b.       There are questions of fact or law common to the class predominating over

               all questions affecting only individual class members including:

                        i.       Whether Defendants engaged in a pattern of sending unsolicited

                        faxes;

                        ii.      The manner and method Defendants used to compile or obtain the

                        list of fax numbers to which it sent Exhibits A – E and other unsolicited

                        faxes;

                        iii.     Whether Defendants’ practice of sending unsolicited faxes violates

                        Missouri public policy;




                                                   22
                                                                                                            Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 25 of 61 PageID #: 29




                           iv.    Whether Defendants’ practice of sending unsolicited faxes is an

                           unfair practice under the Missouri Merchandising Practices Act (MMPA),

                           Chapter 407 RSMO; and

                           v.     Whether Defendants should be enjoined from sending unsolicited

                           fax advertising in the future.

                c.         Plaintiffs’ claims are typical of the other class members.

                d.         Plaintiffs will fairly and adequately protect the interests of the other class

                members. Plaintiffs’ counsel are experienced in handling class actions and claims

                involving unsolicited advertising faxes. Neither Plaintiffs nor Plaintiffs’ counsel

                has any interests adverse or in conflict with the absent class members.

                e.         A class action is the superior method for adjudicating this controversy fairly

                and efficiently. The interest of each individual class member in controlling the

                prosecution of separate claims is small and individual actions are not economically

                feasible.

        88.     Plaintiffs will fairly and adequately protect the interests of the other class members.

Plaintiffs has retained counsel who are experienced in handling class actions and claims involving

lawful business practices. Neither Plaintiffs nor Plaintiffs’ counsel have any interests adverse or in

conflict with the class.

        89.     A class action is an appropriate method for adjudicating this controversy fairly and

efficiently. The interest of the individual class members in individually controlling the prosecution

of separate claims is small and individual actions are not economically feasible.




                                                     23
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 26 of 61 PageID #: 30




       90.     Defendants’ unsolicited fax practice is an unfair practice, because it violates public

policy, and because it forced Plaintiffs and the other class members to incur expense without any

consideration in return. Defendants’ practice effectively forced Plaintiffs and the other class

members to pay for Defendants’ advertising campaign.

       91.     Defendants violated the unfairness predicate of the Act by engaging in an

unscrupulous business practice and by violating Missouri statutory public policy, which public

policy violations in the aggregate caused substantial injury to hundreds of persons.

       92.     Defendants’ misconduct caused damages to Plaintiffs and the other members of the

class, including the loss of paper, toner, ink, use of their facsimile machines, and use of their

employees’ time.

       93.     Defendants’ actions caused damages to Plaintiffs and the other class members

because their receipt of Defendants’ unsolicited faxes caused them to lose paper and toner

consumed as a result. Defendants’ actions prevented Plaintiffs’ fax machine from being used for

Plaintiffs’ business purposes during the time Defendants were using Plaintiffs' fax machine for

Defendants’ unlawful purpose.       Defendants’ actions also cost Plaintiffs employee time, as

Plaintiffs’ employees used their time receiving, routing, and reviewing Defendants’ unlawful faxes

and that time otherwise would have been spent on Plaintiffs’ business activities.

       WHEREFORE, Plaintiffs, DOUGLAS PHILLIP BRUST, D.C., P.C. and ALAN

PRESSWOOD, D.C., P.C., individually and on behalf of all others similarly situated, demand

judgment in its favor and against Defendants, OPENSIDED MRI OF ST. LOUIS L.L.C.,

OPENSIDED MRI OF ST. LOUIS II, LLC, PAUL EUGENE SCHWETZ, MATTHEW RUYLE

and JOHN DOES 1-10, as follows:




                                                24
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 27 of 61 PageID #: 31




       A.      That the Court adjudge and decree that the present case may be properly maintained

as a class action, appoint Plaintiffs as the class representative, and appoint Plaintiffs’ counsel as

counsel for the class;

       B.      That the Court award damages to Plaintiffs and the other class members;

       C.      That the Court award treble damages to Plaintiffs and the other class members for

               willful or knowing violations of the TCPA;

       D.      That the Court declare that Defendants’ conduct violated the TCPA and that this

               action is just and proper;

       E.      That the Court award damages for conversion of the Plaintiffs and the class for

               violation of their rights;

       F.      That the Court award attorney fees and costs;

       G.      That the Court award all expenses incurred in preparing and prosecuting these

               claims;

       H.      That the Court enter an injunction prohibiting Defendants from sending faxed

               advertisements; and

       I.      Awarding such further relief as the Court may deem just and proper.


                               Respectfully submitted,

                                       /s/ Max G. Margulis
                                     Max G. Margulis, #24325
                                  MARGULIS LAW GROUP
                                     28 Old Belle Monte Rd.
                                     Chesterfield, MO 63017
                                 P: (636) 536-7022 - Residential
                                 F: (636) 536-6652 - Residential
                             E-Mail: MaxMargulis@MargulisLaw.com
                                      Attorneys for Plaintiffs



                                                25
                                                                                    Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
  Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 28 of 61 PageID #: 32




Of Counsel
Brian J. Wanca
ANDERSON + WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Phone: (847) 368-1500
Fax: (847) 368-1501
E-Mail: bwanca@andersonwanca.com




                                      26
                                                                                                   Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
7-Apr-2828Case:
            19:17    UTe   To:
                4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 29 of 61 PageID #: 33p.1
                                  (1311611393'3)
                                                                                           BRUST

                                         GREATER MISSOURI

                                         Imaging
                 Hope is being able to see that there is light despite all the darkness,
                                                  Psamoos:! Illty

    We are scheduling Monday-Friday for emergent and non­
              emergent MRls, CTs and Injections.

     At Greater Missouri Imaging we are taking extra precautions to make sure your
                                  patients are safe.


       Our office staff and technicians are implementing the following protocols:

     • limit the number of patients in the waiting area
     • Sanitize pens and clipboards between each patient
     • Sanitize all countertops, door handles and equipment
     • Technicians wear gloves and masks
     • Everyone's temperature is taken upon arrival

  Patients are being scheduled promptly. Once in the office, they are greeted by our
  friendly and knowledgeable staff. Reports are usually read by Dr. Matt Ruyle
  within 24 hours and faxed to the referring offices. STAT results also offered.



                      Call or Fax an order to schedule your patients

                                     Phone: (314) 514..0167
                                      Fax: (314) 514-8773


                                         12101 Olive Blvd.
                                    Creve Coeur, MO 63141
                                    To be removed plea,,, fa. us al{314) S14·a77!




                                    EXHIBIT A - pg 1
                                                                                                                                                                                                                                                                                                                                                                                                                                  Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
7-Apr-Z8Z8 19:17                      UTe   To:    (13116113939)                                         p.Z
                           Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 30 of 61 PageID #: 34
                                                                                                                                                                                      12101 Olive Blvd.                                                                                                                                  Phone: (314) 514-0167
                                                                                                                                                                                                                                                                                                                                                                                                     BRUST
                                                                                                                                                                                     Creve Coeur, MO 63141                                                                                                                               Fax:                                              (314) 514·8773

                                                                                                                                          MRI- CT - X-Ray - Injections
      Patient Name (as shown on insurance card)                                                                                                                                                                                                                   Patient DOB


      Patient weight:                                                                                        rbs.                                                                                                                                                 Phone:                                                                        [I          Cell                                              (] Home

      Patient Claustrophobic: YES NO

      Insurance Information! Attorney                                                                                                                                                                                                                             [:;I   WOl'kNS' Comp                                                                                                     o Injury


      Patient Diagnosis/Reason for Study (required)


     Provider Signature (required)                                                                                                                                         Provider Name (printed)                                                                                                                                                               Date


                                                                                                                                                                                                ARTHROGRAPHY
                               [I

                               [I
                                     MRI Arthrogram
                                     (T Arthrogram                                                                              I _.­ I
                                                                                                                                      ul                     DR
                                                                                                                                                                                                                                     I.]

                                                                                                                                                                                                                                     [I
                                                                                                                                                                                                                                             Ankle, [I Elbow, [] Hip, (J KnHe, [I Shoulder, 1.'.:, Wrist
                                                                                                                                                                                                                                            MCP    [] MTP Joint ..................,"", .. "., ... ,.,..... "... "'.,." ..........._....... .... . -.- ...............................................     -




                                                                                    Injections                                                                                                                                                              MRI • Table Weight limit - 350 Ibs.
                       ------.
    ....................                                                                                                    .   --.--.~           .........-..........,-- ...,.......,-­
                                                                                                                                                                                                                                                       CT· Table Weight Limit 500 Ibs.
     (1      Cervical                                                                 [J    Therapeutic Joint Injections                                                                                                              ._.~        ____._.__._._M___._.___________...___.._.._._____._                                                                                       w




     CI Epidural                                                                               Joint
     D    Lumbar                                                                      C.J Tenogram
                                                                                                                                                                                                                                     1::1   Abd()l)wl1                                                                              DMRI                                                                 LJ   CT
                                                                                                                                                                                                                                     CI Abdomcn/Pclvi~
     Cl Thoracic                                                                      D Myelogram
                                                                                                                                                                                                                                     [~ Abdomen/Pelvis
     i::1 Trigfl(!r point                                                             Cl    Discogram
                                                                                                                                                                                                                                            (Ston(~
                                                                                                                                                                                                                                               Prot(Jcol)                                                       c; MRA                                          1.::1 Abdomen/P~!lvis

                                                                                                                                                                                                                                      Brachia! Plf~XU5
                                                                                                                                                                                                                                     c)                                                                                                                         Cl         Chest
                                                                                                                                                                                                                                 [I Brain                                                                       D          CTA                                  CI         H(!ad
    o Kyphoplasty                                                                                                                                                                                                                :J Chost/Lung                                                                                                                  f:~ N(~ck
    (] RFA                                                                                                                                                                                                                       o Chest - low dose                                                                                                             ,j Other \\\\\\.\\",,,,,.,,,"\\.,,.,,.,,,.....,,..,,,,,,,..,,,,
                                                                                                                                                                                                                                 :;:l Filci;J1 Bont1S
                                                           X-Ray- COMING SOON                                                                                                                                                    n lAC's                                                                        (J Ankle                                                                        ,] L            [I      R
                                                                                                                                                                                                                                 cliver                                                                         CJ Chest wall!                                                                  DL               DR
    iJ CerviCfll                                                                                                                                                                                                                 D Lumbar w/                                                                                   P~!r.tor;llis
                                                                                                   Ci   Ankle                                                  [I     L                            II      H
    ,.") lumbar                                                                                                                                                                                            R                          Por!.al Gravity                                                           [J Elbow                                                                        [IL             [] R
                                                                                                   1:;1 Elbow                                                 uL                                   I;:';
                                                                                                   [, Femur                                                                                                                                 Orbits                                                             1:; Foot                                                                         oL.             [lR
          r.:I3 view                                                                                                                                          LJL                                 erR                            1>:1

                                                                                                                                                                                                                                 c:r Pe~lvi$                                                                   f:l FOf(~arm                                                                     DL              1':1 R
          tl 5 view Obliqu~!                                                                       C'I Foot                                                    [I     L                            nR
                                                                                                  :;;1 Forearm                                                1;;)    L                           IJ R                           fJ Pituitary                                                                  1:1 Hand                                                                         uL              [) R
             '7 view Flex/Ext
          J::I
                                                                                                                                                                                                                                                                                                               r:1 Hip                                                                          r::1 L           R
                                                                                                                                                                                                                                                                                                                                                                                                                1::1
                                                                                                  c.l Hand                                                    [JL                                  CiR                           c Soft Neck Tissue
          rl 9 View Side Bending                                                                                                                                                                                                                                                                               D    Knee                                                                        oL              DR
                                                                                                  (] Hip                                                       t'J   L                             uR                            l:I (Spint·
                                                                                                                                                                                                                                 1:1 T·Spint!                                                                 1;;,\ Lower lp.g                                                                  ,;) I.           (;d~
    [1  Chest                                                                                     CI Humerus                                                   [I    L                              R
                                                                                                                                                                                                   [I
    [) KUB                                                                                        t::I Ribs                                                    1.: 1 L                             1;,1    R                     [I L·Spine                                                                   D Shoulder                                                                        DL               DR
                                                                                                                                                              r.') L                                                             (:1 Standard Sinus                                                           ::; Thigh                                                                         nt               1.:;1 R
    [) Obstructiv(~ Series                                                                        I::' ShOUlder                                                                                    cf(
                                                                                                                                                                                                                                 I::) StE~alth Sinus                                                          CJ Upper Arm                                                                      Cl L              ~:1   R
    CJ Pelvis                                                                                     Cl Till/Fib                                                  uL                                  uR
                                                                                                  I;) Wrist                                                   1.;\    L                            uR                            J::) Ttlmporill BonEls                                                       1:1 Wrist                                                                         Dl               DR
    L~l Thoradc
                                                                                                                                                                                                                                 c TMJ's
    C) Other                ",......... ,.\.,~, .. ",U,"M~\MM.' ....... '.IMMII".'"\\I..,.\\\\"w.\\\\   "'M.'"'..."'II/"'"U"'''H,,,\''··......   '''.,,·.''''''\\",''\,,'',,''.~   ..... ,.,   ~\\"" ~'·'\"\""'.'II\\·
                                                                                                                                                                                                                                 I I Other                 -_     •....__....   __ .    'u . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




                                                                                    w Without Contrast                                                                [] With Contrast                                               [] With and Without Contrast
                                        [] IV Contrast as clinically indicated by radiologist                                                                                                                                  eJ May not modify     exam without permission
                                                                                                                                                                                                                                                                                               •...   ----                                                                    .•..•.
    Reporting Method: CJ CD w! r~:port                                                                                                 D PT to Carry CD                                                                  t::! STAT                                                                   R(:port to: (Fa)(/Phone/Address):

                                                                         t:] Report only                                               I] Portal/Web W.lwing                                                                    e Read and Call
                                             ..                                                                    "            ..                    ..'"                              ,,~--                                                                                        .
                                                                                                                                             EXHIBIT A - pg 2
                                                                                                            Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
7-Apr-Z8Z8   19:38    Ute      To:   (16369Z581Z8)                                                    p.l
          Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 31 of 61 PageID #: 35
                                                                                          PRESSWOOD

                                             GREATER MISSOURI

                                             Imaging
                     Hope is being a.ble to see that there is light despite aU the darkness.
                                                  LltUQIld lY1Y

    We are scheduling Monday-Friday for emergent and non­
                        emergent MRls, CTs and Injections.

     At Greater Missouri Imaging we are taking extra precautions to make sure your
                                  patients are safe.

          Our office staff and technicians are implementing the following protocols:

      •    Limit the number of patients in the waiting area
      •    Sanitize pens and clipboards between each patient
      •    Sanitize all countertops, door handles and equipment
      •    Technicians wear gloves and masks
      •    Everyonels temperature is taken upon arrival

   Patients are being scheduled promptly. Once in the office, they are greeted by our
   friendly and knowledgeable staff. Reports are usually read by Dr. Matt Ruyle
   within 24 hours and-faxed to the referring Offices. -STAT restlfts atso offered.



                            Call or Fax an order to schedule your patients

                                         Phone: (314) 514..0167
                                          Fax: (314) 514..8773

                                           12101 Olive Blvd.
                                        Creve Coeur" MO 63141
                                         To be removed please fax us at {314} 514'8773

                                                                       EXHIBIT B - pg 1
                                                                                                                                                                                                                                                                                                                                                                                                                                Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
        Case:
?-Apr-2020    4:21-cv-00089-SEP
           19:30    UTe    To:    Doc. #: 1-1 Filed: 01/22/21 Page: 32 of 61 PageID #: 36
                                (16369250128)                                                                                                                                                                                                                                                                                                                                                                         p.2
                                                                                                                                                                                                                                                                                                                                     PRESSWOOD
                                   GREATER MISSOURI                                                                                                                                                                12101 Olive Blvd.                                                                                                        Phone: (314) 51.4~0167
                                   Imaging                                                                                                                                                                         Creve Coeur, MO 63141                                                                                                    Fax:    (314) 514-8773

                                                                                                                                                                             MRI - CT X. Ray- 'nee
                                                                                                                                                                                               j ti ons                    -
      Patient Name {as shown on insurance card}                                                                                                                                                                                                                                         PatientOOa


      Patient weight:                                                                                                                Ibs.                                                                                                                                               Phone:                                                  o Cell                                     o Home

      Patient Claustrophobic: YES NO
      Insurance Information/ Attorney                                                                                                                                                                                                                                                   iJ   Workers' Camp                                                          o injury


      Patient Diagnosis/Reason for Study (required)


      Provider Signature (required)                                                                                                                                                                          Provider Name (printed)                                                                                                                   Date


                                                                                                                                                                                                                           ARTHBOGRAPHY

                                                                                                                                              f ~ ~ :::t.:I:R:                                                   I
                                       Cl MRI Arthrogram                                                                                                                                                                                                           fJ Ankle,o Elbow, D Hip, fJ Knee, C1 Shoulder, 0 Wrist
                                       [] CT Arthrogram                                                                                                                                                                                                            oMC? oMTP JOint_......____.__....._._..____._.___.. . .__.. _....
    i - - ._ _                                      ~WM_.,"                                 ____                                 M_.~        __.W,... _ _._,,_ _ _                  ~,,                                                             'w~_F_ru.~           •. _ _ _ _•• _ __                                                                            ,,_"._ _ _ _                   ID~_.'_




                                                                                                          Inj....edions                                                                                 __                          __
                                                                                                                                                                                                                                                                                    MRI ~ Table Weight limit ~ 350 Ibs.
     I f ' " ' _.......
                                                                                                                                                                                                                                                                                    CT ~ Table Weight limit sao Ibs.
                                   \'W~,,..,.'''"                       ,,,,,,,,,,,,,,,,~
                                                                                                                                                   ~...,'IW...,.._~"w,,_~""',                                        w"\~~''''WM




                                                                                                                                                                                                                                                                                                                                                                       w

      o Cervical                                                                                            o Therapeutic Joint Injections                                                                                                                          .... *'_..*"M.'liO!\. __ W... .,._....   ~I!III:   ................   .w_... _*;,jo........._ ......   ~_   ..... MI•••     ""'iM.ftt.....lIIII_""
      1:..1   Epidural                                                                                         Joint
      D    Lumbilr                                                                                          CJ Tf!nQsram
                                                                                                                                                                                                                                                                   o Abc;lQmen                                                             cJ     MRI                                   cleT
                                                                                                                                                                                                                                                                   ;':1 Abdomen/Pelvis
      .:1 Thoracic                                                                                          t::l Mvelogram
                                                                                                                                                                                                                                                                   c Abdomen/Pelvis
      c::' Trigger point                                                                                    Cl      Discogram                                                                                                                                                                                                 f;:;IVIRA Cl Abdomen/Pelvis
                                                                                                                                                                                                                                                                        (Stone Prot{)col)
                                                                                                                                                                                                                                                                   c} Brachial Plexus                                                                  [1   Chest
                                                                                                                                                                                                                                                                   CJ Brain                                                   f::lCTA                  o Head
      Cl Kyphoplasty                                                                                                                                                                                                                                               r::J Chlilst/Lung                                                                   o Neck
      C! RFA                                                                                                                                                                                                                                                       o Chest ··-low dose                                                                 c) Other \"c>,,,,,,,,,,,,,,,·,,w.'W";)'W".',,''''''H'I''''''
                                                                                                                                                                                                                                                                   (:' Facial       Bon~lS
                                                                            X..ftay~                          COMING SOON                                                                                                                                          t::i lAC's                                                 (,,1   Ankle                                    t:1l                   DR
                                                                                                                                                                                                                                                                   oLiver                                                     o Chest w,ll1/                                  ol                     DR
      o Cervical                                                                                                                                                                                                                                                         lumbarw/                                                Pectoralis
                                                                                                                    o Ankle                                                                         oL                         DB                                  C!
      o Lumbilr. '..                                                                                            ... t:r£tbow                                                                        Gl                         61    R-­                                 POf"tal.Gf:a:vity               ~--       -       _r::lJ::LbQ.w_                                     ol                     DR
                                                                                                                    f::l Femur                                                                     t:ll                       CJ    R                              fJ Orbits                                                  1:1 Foot                                        01.                    t:JR
              f.)   3 view
                                                                                                                             Cl      Foot                                                           ol                         DR                                  Cl Pelvis                                                  l::l Forearm                                    t)l                   tJ  R
              t:I   5 view Oblique
                                                                                                                             ;:::} FOfG/;;lrm                                                       ot                         oR.                                 o Pituitary                                                D      Hand                                     Cll                    DR
              01 view Flex/Ext                                                                                                                                                                                                                                                                                                1:3    Hip                                      t:J L                  t:lR
                                                                                                                             ,:1 Hand                                                               ol                         [j    R                             t:1 Soft Neck Tissue
              cl 9 view Side Bending                                                                                                                                                                                                                                                                                          (]     Knef~                                          L                [JR
                                                                                                                              t::lHip                                                               ol                         oR                                  [] C-,Sr)ine                                                                                               lJ

      [1      Chest                                                                                                          Cl Humerus                                                             ol                         DR                                  wT..Sp~ne                                                  o        leg
                                                                                                                                                                                                                                                                                                                                     lQw~!r                                   ;:J   L                 DR
                                                                                                                                                                                                                                                                   D L··Spine                                                 D Shoulder                                      ClL                     DR
      Cl      KUB                                                                                                            o Ribs                                                                  1:-1   L                  [iR
                                                                                                                                                                                                                                                                      Stand(lrd $inus                                         C) Thigh                                       oL                       clR
      c; Obstructiv(~                                       Series                                                           o Shoulder                                                            !:ll                        DR
                                                                                                                                                                                                                                                                   ;:; Stealth Sinus                                          CIUpper Arm                                    Ci l                     DR
      C.1 Pelvis                                                                                                             o Tib/Fib                                                              ClL                        oR
                                                                                                                             o Wrist                                                                oL                         DR                                  o TE!mporal SOOo.s                                         o Wrist                                         Dl                      DR
      tJ      Thoracic
                                                                                                                                                                                                                                                                   Ci TMJ's

      tlOther ''''...,N'''''''''...........'''''''..,.,,,'' '. .,,,,.. ,....,,,,,.'.......''''',-'''"'',,.,1.'mw.'·.......''''..............,,·,,,,,,,·,,,,,,,'n"''''...........,...'''"''..
                                                                                                                                                                                                                                                                   I.J   Other --.....        ~---      ..   ~~   .. .....-"-..."......
                                                                                                                                                                                                                                                                                                                       ~                            -~.


                                                                                                                                                                                                                                      ..."''".. .'''''
                                                                                                                                                                                               ·''''>'''''',._M'<''_'VI''''''\w~y.'''"'




                                                                 o Without Contrast        With Contrast                                                                                                                                                             With and Without Contrast
                                                                                                                                                                                                                                                                    CI
                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                     o IV Contrast as dinically indic,Ued by radiologist                                                                                                                                                      CI    May not modify exam without permission
                                                       '_M••iII·MM_ _'MI'''''(·W.'''''''' _ _'M'·''''''·'·..,,·_W~@'''N''#{(¥"'','~_,.,'.,'''''Y/.i''''· _ _·'''_,...'''''''~'''N.''''''~''!'''..''Wl''''''!'I''''''('''''''''III''«''".-.r_""""'"O""....,_""''''''"4«'.I_.=,,,"'''''I'''' NW

      Reporting Method: c CD wi rf;~port                                                                                                                                  CJ        PT to Carry CD                                                       [} STAT              Rep                                                                  0:     (Fax/Ph n                              ddress):
                                                                                                                                                                                                                                                               EXHIBIT B - pg 2
                                                                                             ,', Reoort onlv                                                               tl       Portal/Web V,<.lWIM                                                        C,1 Read and Call
                                                                                                                  Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
15-Apr-2B28 13:23     Ute   To:    (16369258128)                                                        p • .!.
        Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 33 of 61 PageID #: 37
                                                                               PRESSWOOD

                                               GREATER MISSOURI

                                               Imaging
                    "Each morning we are born again. What we do today is what matters most."
                                                    IYGGbJ

       We are scheduling Monday-Friday for emergent and non-emergent
               MRls, CTs and fluoroscopic procedures/lnjections_

    At Greater Missouri Imaging we take extra precautions to make sure your patients are safe.
       • Patients are screened for symptoms of illness and temperature istakenonarriva!
       •   All employees are screened daily for illness and temperature is taken.
       •   All staff observe universal contact precautions for viral illness, All staff are masked,
       •   Patient numbers are strictly limited in waiting areas. Patients are encouraged to wait in
           their vehicles if they prefer.
       •   All exam rooms are terminally cleaned after every patient. All surfaces cleaned with
           virucidal cleaning solution. All potential contact points in common areas are cleaned
           after every patient.


    We are here for your patients who might be experiencing pain in their back or joints and
    may have difficulty getting routine or definitive treatment for new or ongoing pain.
    The following services are provided for pain:
       •   Spine including epidurall facet, nerve block, or trigger point/myofascial injections
       •   All peripheral joint injections,
       •   Peripheral tendon or ligamentous injections (e,g. tennis elbow injection)
                         ~-'\


    We are able to provide multiple levels of pain management for your patients' needs.
       •   Injections as a specific one time, one site referral {e.g.L4-5 epidural steroid injection}
       •   A series of a specific number of injections (e.g, Lumbar ESI series of 3 as needed)
       •   We can also function on an evaluate and treat baSis/order, including evaluation, exam,
           appropriate imaging, and appropriate pain management treatment
       •   We can treat on a one-time or an ongoing basis.


                                Can or Fax an order to schedule your patients
                                           Phone: (314) 514-0167
                                             Fax: (314) 514-8773
                                              12101 Olive Blvd.
                                          Creve Coeur, MO 63141

                                                                            EXHIBIT C
                                                                                                                                   Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
          Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 34 of 61 PageID #: 38
18-May-28ZB 14:45     UTe   To:    (16369258128)                       PRESSWOOD                                             p.l



                                                        GREATER MISSOURI

                                                       Imaging
          "Do your little bit of good where you are; its those little bits of good put together that overwhelm the world."

                                                            -Desmond Tutu

            At Greater Missouri Imaging we are always striving to provide the best
                       diagnostic imaging services in the St. Louis area.
        In addition to MRI, CT, and Fluoroscopic proceduresl injections, we have added
                the lowest dose X-ray available for walk- ins or by appointment.
        Currently we are under construction installing a newMRI with the newest most
                                   up-to..date technology.
    There may be a bit of a mess while under construction but no need to worry your
      patient's safety is our priority. We are taking extra precautions to make sure
           your patients are provided safe and effective diagnostic imaging.


    •    Patients are screened for symptoms of illness and temperature is taken on arrival
    •    All employees are screened daily for illness and temperature is taken.
    •    All staff observe universal contact precautions for viral illness. All staff are masked.
    •    Patient numbers are strictly limited in waiting areas. Patients are encouraged to wait in
         their vehicles if they prefer.
    •    All exam rooms are terminally cleaned after every patient. All surfaces cleaned with
         virucidal cleaning solution. All potential contact points in common areas are cleaned after
         every patient.

         Reminder: If your office is to busy to call and schedule your patient, just send over the
         order and we will be happy to call and take care of that for you.




                                        Call or Fax an order to schedule your patients
                                                     Phone: (314) S14~0167
                                                      Fax: (314) S14~8773
                                                       12101 Olive Blvd.
                                                    Creve Coeur, MO 63141
                                                To be removed please fax us at (314) 514·8773
                                                                                                EXHIBIT D
                                                                                                                 Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
         Case:
1-Jun-202B     4:21-cv-00089-SEP
            14:B3    UTe   To:   Doc. #: 1-1 Filed: 01/22/21 Page: 35 of 61 PageID #: 39
                                  (1636925B128)                                                            p.l
                                                                                               PRESSWOOD

                                                     GREATER MISSOURI

                                                     Imaging
                                  Itis not what you look at that matters, it's what you see.

                                                    " Henry David Thoreau

           At Greater Missouri Imaging we are always striving to provide the best
                      diagnostic imaging services in the St. louis area.
          In our constant search for better imaging we have found a way to deliver
        extremely low dose CT and X-Ray. Protecting your patients from unnecessary
                                        radiation.
       Currently we are stiff under construction install1ng a new MR! with the newest most up-to­
                                             date technology.
       There may be a bit of a mess while under construction but no need to worry your patient's
         safety is our priority. We are taking extra precautions to make sure your patients are
                              provided safe and effective diagnostic imaging.



   • Patients are screened for symptoms of illness and temperature is taken on arrival
   • All employees are screened daily for illness and temperature is taken.
   • All staff observe universal contact precautions for viral illness. All staff are masked.
   • Patient numbers are strictly limited in waiting areas. Patients are encouraged to wait in
        their vehicies   if they prefer.
   •    All exam rooms are terminally cleaned after every patient. All surfaces cleaned with
        virucidal cleaning solution. All potential contact points in common areas are deaned after
        every patient.

        Reminder: If your office is too busy to call and schedule your patient, just send over the
        order and we will be happy to call and take care of that for you.


                                    Call or Fax an order to s(:hedule your patients
                                                 Phone: (314) 514·0161
                                                     Fax: (314)      514~8113
                                                       12101 Olive Btvd.
                                                  Creve Coeur, MO 63141

                                             To be femoved please tilX us at t314) 514.08173

                                                  EXHIBIT E
                                                                                                      Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 36 of 61 PageID #: 40
                                                                               20SL-CC06085

               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                              STATE OF MISSOURI

DOUGLAS PHILLIP BRUST, D.C., P.C. and ALAN
PRESSWOOD, D.C., P.C., individually and on behalf             Cause No. _______________
of all others similarly-situated,
                                                              Division
       Plaintiffs,

v.

OPENSIDED MRI OF ST. LOUIS L.L.C.,
OPENSIDED MRI OF ST. LOUIS II LLC,
PAUL EUGENE SCHWETZ, MATTHEW RUYLE
and JOHN DOES 1-10,

       Defendants.

                          MOTION FOR CLASS CERTIFICATION

       COMES NOW Plaintiffs, individually and on behalf of all others similarly situated, by and

through its undersigned counsel, and for their Motion for Class Certification, states

       1.      This cause should be certified as a class because all of the necessary elements of

Rule 52.08 are met.

       2.      Plaintiffs request that the Court certify a class, so the common claims of the Class

members, based on a uniform legal theory and factual allegations applicable to all Class members,

can be resolved on a class-wide basis.

       3.      Plaintiffs propose the following Class definition:

               All persons who (1) on or after four years prior to the filing of this action,
               (2) were sent by or on behalf of Defendants any telephone facsimile
               transmissions of material making known the commercial existence of, or
               making qualitative statements regarding any property, goods, or services (3)
               with respect to whom Defendants cannot provide evidence of prior express
               permission or invitation for the sending of such faxes, (4) with whom
               Defendants does not have an established business relationship or (5) which
               were sent an advertisement by fax which did not display a proper opt out
               notice.

                                                 1
                                                                                                         Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 37 of 61 PageID #: 41



         4.     Under Rule 52.08(a)(1), to bring a Class action, the Class must be “so numerous

that joinder of all members is impracticable.” Rule 52.08(a)(1). Here, there are at least hundreds

of persons who fall within the Class definition. Thus, the numerosity requirement of Rule

52.08(a)(1) is satisfied.

         5.     There are questions of law or fact common to the Class members.

         6.     The claims or defenses of the representative parties are typical of the claims or

defenses of this Class.

         7.     Plaintiffs and their counsel will fairly and adequately protect the interest of the

Class.

         8.     Common issues of law or fact predominate over any individual issues, and a class

action is the superior method for the fair and efficient adjudication of this controversy.

         9.     The prosecution of separate actions by individual members of the class would

create a risk of inconsistent or varying adjudications which would establish incompatible standards

of conduct for the party opposing the class.

         10.    The prosecution of separate actions by individual members of the class would

create a risk of adjudications with respect to individual members of the class which would as a

practical matter be dispositive of the interests of the other members not parties to the adjudications

or substantially impair or impede their ability to protect their interests.

         11.    Plaintiffs request additional time to file an Amended Class Certification Motion

and Memorandum of Law after the Court sets up an appropriate discovery schedule. Written

discovery related to class certification issues is presently outstanding.

         WHEREFORE, Plaintiffs pray that this Court certify this case as a class action, grant

statutory injunctive relief prohibiting Defendants from sending advertising materials via fax to


                                                   2
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 38 of 61 PageID #: 42



members of the class, and further pray that the Court appoint Plaintiff as Class Representative,

appoint Plaintiff’s attorneys Class Counsel; that this Court allow Plaintiff additional time, for

completion of discovery related to class certification issues, to file an Amended Class Certification

Motion and Memorandum of Law; and for such other and further relief as the Court deems

appropriate under the circumstances.

       In the alternative if the Court determines that this class certification motion be dismissed

without prejudice as being premature, the Plaintiff requests that the Court issue an order that

Defendant not be allowed to make an offer of judgment or a settlement offer until the Court sets a

scheduling order and the Plaintiffs are allowed time to conduct discovery and file a future class

certification motion pursuant to the Court’s scheduling order and that the future class certification

motion will relate back to the filing of the original class certification motion.

       Respectfully submitted,
                                          /s/ Max G. Margulis
                                        Max G. Margulis, #24325
                                       MARGULIS LAW GROUP
                                        28 Old Belle Monte Rd.
                                        Chesterfield, MO 63017
                                    P: (636) 536-7022 – Residential
                                E-Mail: MaxMargulis@MargulisLaw.com

       Brian J. Wanca
       ANDERSON + WANCA
       3701 Algonquin Road, Suite 500
       Rolling Meadows, IL 60008
       P: (847) 368-1500, F: (847) 368-1501
       E-Mail: bwanca@andersonwanca.com

                                     CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing was served on the Defendants OPENSIDED
MRI OF ST. LOUIS L.L.C., OPENSIDED MRI OF ST. LOUIS II LLC, PAUL EUGENE
SCHWETZ, MATTHEW RUYLE at the same time as the petition.


                                       /s/ Max G. Margulis

                                                  3
                                                                                                         Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 39 of 61 PageID #: 43
                                                                                20SL-CC06085

                                 IN THE CIRCUIT COURT
                              FOR THE COUNTY OF ST. LOUIS
                                   STATE OF MISSOURI

DOUGLAS PHILLIP BRUST, D.C., P.C. and ALAN
PRESSWOOD, D.C., P.C., individually and on behalf              Cause No. _______________
of all others similarly-situated,
                                                               Division
       Plaintiffs,

v.

OPENSIDED MRI OF ST. LOUIS L.L.C.,
OPENSIDED MRI OF ST. LOUIS II LLC,
PAUL EUGENE SCHWETZ, MATTHEW RUYLE
and JOHN DOES 1-10,

       Defendants.

                     PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT
                      OF THEIR MOTION FOR CLASS CERTIFICATION


       NOW COMES Plaintiffs, pursuant to Rule 52.08 of the Missouri Supreme Court Rules,

and submits this Memorandum of Law in Support of their Motion for Class Certification.

                                        INTRODUCTION

       Recent developments in class action practice make necessary the filing of this motion

with the petition. Defendants in class litigation have resorted to making individual settlement

offers to named plaintiffs before a class action is certified in an attempt to “pick-off” the putative

class representative and thereby derail the class action litigation. Most courts have rejected these

pick-off attempts and have held that the filing of a motion for class certification with the initial

petition or within a number of days after service of any settlement offer to a named plaintiff

staves off offers of judgment to the named plaintiff. Any settlement offer made after the filing of

the motion for class certification must be made on a class-wide basis. See Alpern v. UtiliCorp

United, 84 F.3d 1525 (8th Cir. 1996); March v. Medicredit, 2013 WL 6265070 at *4 (E.D. Mo.


                                                  1
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 40 of 61 PageID #: 44




Dec. 4, 2013)(“Putative class action plaintiffs would be wise to immediately file such motions to

protect the class from similar motions to dismiss based on offers of judgment”); Geismann v. Be-

Thin, Inc., No. 4:15CV00615 ERW (E.D. Mo. May 11, 2015); Lafollette v. Liberty Mut. Fire Ins.

Co., 2015 No. 2:14CV04147 NKL (W.D. Mo. Jan. 9, 2015) (Order striking a defendant’s Rule

68 offer of judgment to only the named plaintiff prior to class certification and denying the

defendant’s motion to dismiss the named plaintiff’s claims as moot); Prater v Medicredit, 2014

WL 3973863, at *6-7 (E.D. Mo. Aug. 14, 2014) (citing March, 2013 WL 6265070, at *4); Goans

Acquisition, Inc. v. Merch. Solutions, LLC, 12-00539-CV-S-JTM, 2013 WL 5408460 at *6 n.4

(W.D. Mo. Sept. 26, 2013) (quoting Damasco v. Clearwater Corp., 662 F.3d 891, 896 (7th Cir.

2011)). E.g. Damasco v. Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011), replaced with

Chapman v. First Index, Inc., 2015 WL 4652878, ---F.3d--- (7th Cir. 2015); Hooks v. Landmark

Industries, Inc., 797 F.3d 309 (U.S. 5th Crt Appeals 2015), Weiss v. Regal Collections, 385 F. 3d

337, 344 n.12 (3d Cir. 2004); see Jancik v. Cavalry Portfolio Servs., 2007 WL 1994026, at *2–3

(D. Minn. July 3, 2007) Harris v. Messerli & Kramer, P.A., 2008 WL 508923, at *2–3 (D. Minn.

Jan. 2, 2008) (same); Johnson v. U.S. Bank Nat’l Assn., 276 F.R.D. 330, 333-335 (D. Minn.

2011) (same). See also Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239, 1249 (10th

Cir. 2011); Mey v. Monitronics Int’l, Inc., 2012 WL 983766, at *4-5 (N.D. W.Va. Mar. 22,

2012); Hrivnak v. NCO Portfolio Mgmt., Inc., 723 F.Supp.2d 1020, 1029 (N.D. Ohio 2010);

McDowall v. Cogan, 216 F.R.D. 46, 48-50 (E.D. N.Y. 2003). The issue is presently pending

before the United States Supreme Court, Gomez v. Campbell-Ewald Co., 768 F.3d 871 (9th

Cir.2014), cert. Granted, ---U.S.---, 135 S.Ct 2311, 191 L.Ed.2d 977 (2015).

       Plaintiff has served discovery but no responses have been filed. Plaintiff has not been

afforded the opportunity to develop a full factual record in this case. Plaintiff will supplement its




                                                 2
                                                                                                       Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 41 of 61 PageID #: 45




motion and brief in support of class certification after class wide discovery has been completed

and as directed by a scheduling order entered by the court. Until then, Plaintiff cites to its Class

Action Petition.

                                          ARGUMENT

I.     Standards governing class certification.

       The Missouri Supreme Court has noted that class actions are “designed to promote

judicial economy by permitting the litigation of the common questions of law and fact of

numerous individuals in a single proceeding.” State ex rel. Union Planters Bank, N.A. v.

Kendrick, 142 S.W.3d 729, 735 (Mo.banc 2004). “Class actions … permit the plaintiffs to pool

claims which would be uneconomical to litigate individually. [M]ost of the plaintiffs would

have no realistic day in court if a class action were not available.” Phillips Petroleum v. Shutts,

472 U.S. 797, 808-809 (1985). Moreover, “[b]ecause class certification can be modified as the

case progresses, courts should err in favor of, and not against, certifying a class.” Doyle v. Fluor

Corp., 199 S.W.3d 784, 787-88 (Mo. App. 2006).

II.    The weight of authority favors certification.

       Courts in Missouri have certified TCPA cases. See Fun Services of Kansas City, Inc. v.

Parrish Love d/b/a Asphalt Wizards Case No. 0816CV00064 (Cir. Ct. Jackson Cty, Mo. May 24,

2010), Interlocutory Appeal #WD72566 was denied by Missouri Court of Appeals on June 23,

2010, writ was filed by Defendant in the Missouri Supreme Court #SC91037 and was denied on

August 31, 2010; Clean Carton Co., Inc., et al. v. Prime TV, LLC, et al. Case No 01AC-11582

2004 TCPA Rep. 1294 (Mo. Cir. July 13, 2004). Judge Nixon certified a TCPA class and

appellate review was denied. Missouri Information Solutions, Inc. v. KC Subs, Inc., Case No.

0516-CV17319, 2008 WL 5631046 (Cir. Ct. Jackson, Cty, Mo. Dec. 16, 2008), petition for

interlocutory appeal denied, (Jan. 22, 2009 Mo. Ct. of Appeals, Western Dist., Class Action


                                                 3
                                                                                                        Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 42 of 61 PageID #: 46




Division). See also Karen S. Little, LLC v. Drury Inns, Inc., 2010 WL 98002 (Mo. App. E.D.

Jan. 12, 2010).

III.   The proposed class.

       Plaintiff proposes the following class definitions:

                  All persons who (1) on or after four years prior to the filing of this
                  action, (2) were sent by or on behalf of Defendants any telephone
                  facsimile transmissions of material making known the commercial
                  existence of, or making qualitative statements regarding any
                  property, goods, or services (3) with respect to whom Defendants
                  cannot provide evidence of prior express permission or invitation
                  for the sending of such faxes, (4) with whom Defendants does not
                  have an established business relationship or (5) which were sent an
                  advertisement by fax which did not display a proper opt out notice.

The Court should certify the Class, so this controversy can be resolved in a single action, rather

than through separate individual actions.

IV.    The Court should certify the TCPA claims for classwide resolution.

       In order to maintain a class action, Plaintiff must show (1) that the class is so numerous

that joinder of all members is impracticable, (2) that there are questions of law or fact common to

the class, (3) that the representative party’s claims are typical to those of the class, (4) that the

representative party will fairly and adequately protect the interests of the class, and (5) only one

of three 52.08(b) elements, which are risks of inconsistent adjudications; the appropriateness of

final injunctive or declaratory relief with respect to the class as a whole; and predominance of

common questions of fact or law. See Rule 52.08 of the Missouri Supreme Court Rules. Each of

the elements is satisfied here.

       A.         Numerosity.

       Under Rule 52.08(a)(1), to bring a class action, the class must be “so numerous that

joinder of all members is impracticable.” Rule 52.08(a)(1). Plaintiff must show only that joinder

is impracticable through some evidence or reasonable, good faith estimate of the number of


                                                    4
                                                                                                    Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 43 of 61 PageID #: 47




purported class members. Dale v. DaimlerChrysler Corp., 204 S.W.3d 151, 167 (Mo. App.

2006). See Class Action Petition, ¶¶ 11-21, 37.a and Exhibits A1a through B14. Rule

52.08(a)(1)’s numerosity requirement is satisfied because individual joinder of those persons

would be impracticable.

       B.      Commonality.

       While relief to the various members of a class need not be uniform, the requisite

commonality of law or fact must be present. Grosser, Inc, 647 S.W.2d 911. This does not mean

that all class members must be identically situated. Renstcher v. Carnahan, 160 F.R.D. 114, 116

(E.D. Mo. 1995). Further, factual differences are not fatal to maintenance of the class action if

common questions of law or fact exist. Because a single issue common to all class members is all

that is required, commonality is easily met in most cases. Renstcher, 160 F.R.D. at 116; Crain v.

Missouri State Employees Retirement System, 613 S.W.2d 912 (Mo. App. 1981). See Class

Action Petition, ¶¶ 37.b. i-x.

               a.      Whether Defendants violated the TCPA by faxing advertisements without
                       first obtaining express invitation or permission to do so;

               b.      Whether Plaintiff and the other class members are entitled to statutory
                       damages;

               c.      Whether Defendants violated the TCPA by faxing advertisements without
                       a compliant opt-out notice; and

               d.      Whether Defendants’ acts were “willful” or “knowing” under the TCPA
                       and, if so, whether Plaintiff and the other class members are entitled to
                       trebled damages.

       C.      Typicality.

       In order to meet the typicality requirement, a class representative must “be part of the

class and possess the same interest and suffer the same injury as the class members.” Koger v.

Hartford Life Ins. Co., 28 S.W.3d 405, 410 (Mo. App. 2000). The named plaintiff and the other



                                               5
                                                                                                         Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 44 of 61 PageID #: 48




members of the class need only share an interest in prevailing on similar legal claims. Phillips v.

Hallmark Cards, Inc., 722 S.W.2d 86 (Mo. App. 1986). Here, typicality is inherent in the class

definition. Each of the class members was subjected to the same conduct. Each member’s claim

is based on the same legal theory as Plaintiff’s.

       D.      Adequacy of representation.

       Because a class action affects the rights of absent class members, Missouri Rule 52.08

(a)(4), like its federal counterpart, requires the trial court to determine whether the representative

party will fairly and adequately represent the interests of the class. Rule 52.08(a)(4); Kendrick,

142 S.W.3d at 735. Adequacy of representation is a fact issue that must be determined under the

circumstances of each case. Craft v. Philip Morris Cos., Inc., 190 S.W.3d 368, 379 (Mo. App.

2005), citing City of O’Fallon v. Bethman, 569 S.W.2d 295, 299 (Mo. App. 1978).

       Here, Plaintiff and the other class members seek statutory damages under the TCPA.

Plaintiff understands its obligations and the nature of the claims, is involved in the litigation, and

is interested in representing the class and enforcing the TCPA. Further, Plaintiff’s counsel are

experienced TCPA class action lawyers and they are adequate counsel for the class. Plaintiff’s

counsel have been litigating TCPA claims for many years. They have prosecuted dozens of

these cases to successful resolution. They have successfully litigated insurance coverage actions

about TCPA claims as well. Plaintiff’s counsel will continue to commit adequate resources

(staffing and monetary) to ensure that the class is properly represented. See Class Action

Petition, ¶ 38. Therefore, Rule 52.08 (a)(4)’s “adequacy” requirement is satisfied.

       E.      Rule 52.08(b) requirements.

       To maintain a class action in Missouri, plaintiff must prove only one of the three 52.08(b)

elements. These elements are identical to those in Federal Rule 23, and involve the risks of

inconsistent adjudications ((b)(1)); the appropriateness of final injunctive or declaratory relief


                                                    6
                                                                                                         Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 45 of 61 PageID #: 49




with respect to the class as a whole ((b)(2)); and predominance of common questions of fact or

law ((b)(3)). Plaintiff seeks certification under (b)(1) and (b)(3). See Class Action Petition, ¶¶ 37-

39.

       Common fact issues predominate in this case because the class members’ claims are

focused on Defendant’s fax advertising campaigns. Further, from the perspective of the court

system and the class members, a class action is superior to individual actions because the

maximum recovery for each class member is $1,500 and the TCPA does not allow for fee

shifting. Certification of this case as a class action would further the purposes of Rule 52.08. See

Class Action Petition, ¶¶ 37-39.

                                          CONCLUSION

       All the class members were treated the same by the same course of conduct by

Defendant. The mandatory elements of Rule 52.08” are met. Missouri Information, 2008 WL

5631046 at 15.

       Here, the circumstances are nearly identical. The proposed class meets the requirements

of Rules 52.08. Therefore, Plaintiffs request that the Court certify the class, appoint Plaintiff as

the class representative, and appoint Plaintiff’s attorneys as class counsel.

                               Respectfully submitted,

                                         /s/ Max G. Margulis
                                    Max G. Margulis, #24325
                                 MARGULIS LAW GROUP
                                    28 Old Belle Monte Rd.
                                    Chesterfield, MO 63017
                                P: (636) 536-7022 – Residential
                                F: (636) 536-6652 – Residential
                            E-Mail: MaxMargulis@MargulisLaw.com
                                     Attorney for Plaintiffs




                                                  7
                                                                                            Electronically Filed - St Louis County - December 16, 2020 - 02:44 PM
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 46 of 61 PageID #: 50




Brian J. Wanca
ANDERSON + WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
P: (847) 368-1500
F: (847) 368-1501
E-Mail: bwanca@andersonwanca.com



                                CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing was served on the Defendants OPENSIDED
MRI OF ST. LOUIS L.L.C., OPENSIDED MRI OF ST. LOUIS II LLC, PAUL EUGENE
SCHWETZ, MATTHEW RUYLE at the same time as the petition.

                                  /s/ Max G. Margulis




                                           8
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 47 of 61 PageID #: 51

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06085
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  DOUGLAS PHILLIP BRUST D C P C                                 MAX GEORGE MARGULIS                                                   SHERIFF FEE
                                                                28 OLD BELLE MONTE ROAD                                                  PAID
                                                         vs.    CHESTERFIELD, MO 63017
 Defendant/Respondent:                                          Court Address:
 OPENSIDED MRI OF ST LOUIS LLC                                  ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Injunction                                                  CLAYTON, MO 63105
                                                                                                                                      (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: O PENSIDED MRI O F ST LO UIS LLC
                                     Alias:
  DONALD J MEHAN JR REG AGENT
  8015 FORSYTH BLVD
  ST LOUIS, MO 63105

       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY              proceeding.

                                       17-DEC -2020                                             ______________________________________________
                                         Date                                                                        Clerk
                                      Further Information:
                                      AW
                                                          Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                    Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________               _____________________________________________
                                                                          Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes o f
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11219           1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                          54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 48 of 61 PageID #: 52
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11219   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 49 of 61 PageID #: 53
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                  The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11219   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 50 of 61 PageID #: 54

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06085
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
  DOUGLAS PHILLIP BRUST D C P C                                 MAX GEORGE MARGULIS                                                    SHERIFF FEE
                                                                28 OLD BELLE MONTE ROAD                                                   PAID
                                                         vs.    CHESTERFIELD, MO 63017
 Defendant/Respondent:                                          Court Address:
 OPENSIDED MRI OF ST LOUIS LLC                                  ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Injunction                                                  CLAYTON, MO 63105
                                                                                                                                      (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: O PENSIDED MRI O F ST LO UIS II LLC
                                     Alias:
  BRAD D ZIMMERMAN REG AGENT
  120 S CENTRAL AVE STE 1800
  ST LOUIS, MO 63105

       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY              proceeding.

                                       17-DEC -2020                                             ______________________________________________
                                         Date                                                                        Clerk
                                      Further Information:
                                      AW
                                                          Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                    Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________               _____________________________________________
                                                                          Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes o f
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11220           1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                          54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 51 of 61 PageID #: 55
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11220   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 52 of 61 PageID #: 56
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                  The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11220   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 53 of 61 PageID #: 57

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06085
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address                             SHERIFF FEE
  DOUGLAS PHILLIP BRUST D C P C                                 MAX GEORGE MARGULIS
                                                                28 OLD BELLE MONTE ROAD
                                                                                                                                         PAID
                                                         vs.    CHESTERFIELD, MO 63017
 Defendant/Respondent:                                          Court Address:
 OPENSIDED MRI OF ST LOUIS LLC                                  ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Injunction                                                  CLAYTON, MO 63105
                                                                                                                                      (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: PAUL EUGENE SCHWETZ
                                     Alias:
  28 N. WALLING DR.
  ST. LOUIS, MO 63105


       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY              proceeding.

                                       17-DEC -2020                                             ______________________________________________
                                         Date                                                                        Clerk
                                      Further Information:
                                      AW
                                                          Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                    Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________               _____________________________________________
                                                                          Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes o f
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11221           1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                          54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 54 of 61 PageID #: 58
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11221   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 55 of 61 PageID #: 59
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                  The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11221   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 56 of 61 PageID #: 60

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06085
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address                         SHERIFF FEE
  DOUGLAS PHILLIP BRUST D C P C                                 MAX GEORGE MARGULIS                                                  PAID
                                                                28 OLD BELLE MONTE ROAD
                                                         vs.    CHESTERFIELD, MO 63017
 Defendant/Respondent:                                          Court Address:
 OPENSIDED MRI OF ST LOUIS LLC                                  ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Injunction                                                  CLAYTON, MO 63105
                                                                                                                                      (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: MATTHEW RUYLE
                                     Alias:
  12101 OLIVE BLVD DR
  ST LOUIS, MO 63105


       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY              proceeding.

                                       17-DEC -2020                                             ______________________________________________
                                         Date                                                                        Clerk
                                      Further Information:
                                      AW
                                                          Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                    Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________               _____________________________________________
                                                                          Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes o f
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11222           1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                          54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 57 of 61 PageID #: 61
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11222   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 58 of 61 PageID #: 62
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                  The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11222   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 59 of 61 PageID #: 63
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 60 of 61 PageID #: 64
Case: 4:21-cv-00089-SEP Doc. #: 1-1 Filed: 01/22/21 Page: 61 of 61 PageID #: 65
